Citation Nr: 1447402	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected disability headaches.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1977 to October 1997.  

This matter comes before the Board of Veterans' Appeals from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This claim was previously before the Board in December 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion and authorizing the release of private medical records.  The requested development has been completed by the RO, the addendum opinion was completed but the Veteran did return the authorization request.  Thus, with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's chronic headaches are productive of attacks averaging one in two months over the last several months.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic tension headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increase Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service connected for headaches, rated under Diagnostic Code 8100 for migraine headaches.  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  The Veteran claims that his initial rating of 10 percent is inadequate and as such the Board will be reviewing the entire evidence of record to determine the current impact and severity of his service connected headaches.  

The Veteran underwent a VA examination in September 2010.  At this examination, the Veteran stated that he has suffered from headaches since 1978, located in the frontal areas of his head.  He explained to the examiner that he had stents placed in his sinuses in 2009, which helped reduce the severity of his headaches.  The medication prescribed for his sinus disability are Nasonex and Claritin daily.  

At the examination in 2010, the Veteran stated his headaches occurred once every two months.  He stated that most of his headaches were prostrating, but he did not treat his headaches with continuous medication separately from his sinus medication.  The Veteran's headaches would last a couple of hours.  He told the examiner that when a bad headache occurs he would have to go home and go to bed in a dark room until the headache resolved.  

The examiner stated that the Veteran's history of sinus infections or chronic sinusitis could have irritated his chronic headaches.  

The Veteran had another VA examination in October 2012 to determine the severity of his service connected headaches.  The examiner at this examination concluded that the Veteran does not have migraine headaches and does not receive treatment for migraine headaches.  

At this examination, the Veteran stated that he does get on average of one prostrating attack every two months.  Each attack can last up to five consecutive days, but he does not seek medical treatment for these attacks.  He also told the examiner that most of his attacks last around 10-14 days and on some occasions his headaches last for 30 days.  When an attack does occur, the headache is constant, with the pain level going up and down throughout the day.  Once the pain reaches its highest point, he has to go to a cool, dark, quite, place to lie down until the pain subsides.  

The examiner was careful to point out that the Veteran never refers to his headaches as migraines.  The Veteran also told the examiner that he has this "set up" where he can call a civilian ENT to prescribe his some antibiotics for his sinus headache.  The last call to the civilian ENT was in August 2012.  He was prescribed Levaquin and Prednisone.  He stated that he does not call the ENT until the headache has lasted 5 to 6 days.  Throughout the examination, the Veteran kept referring to sinus headaches and not migraines.  Once the examiner clarified the fact that the Veteran was service connected for migraine headaches, he immediately stated that he gets migraine headaches 3 to 4 times per year that completely "knocks him off his feet."  He also stated that he does not take anything for his migraine headaches because he does not like taking medicine, and even if it were prescribed for him, he would not take it.  He stated that he cannot function when it is a "full grown" headache and he not able to drive.  He could call his wife to drive him to the doctor, but by the time she arrives, the headache would be gone. 

During the examination, the Veteran stated that regardless of whether he has sinus headache or another type of headache the pain is located in the front of his head.  There was no evidence of prostrating headaches or prolonged attacks of migraine headache pain.  

In February 2014, an addendum opinion was requested regarding the Veteran's headaches.  The examiner was asked to consider the Veteran's statements of his headache symptoms including those that the Veteran characterizes a sinus headaches, and to evaluate whether those symptoms indicate characteristic prostrating attacks.  The examiner concluded that the Veteran's sinus headaches symptoms do not indicate prostrating attacks.  The examiner stated that even though the Veteran reported prostrating attacks, there is no medical evidence or documentation that the Veteran is seeking treatment for his reported frequent sinus headaches.  In addition, there is no medical evidence of the civilian ENT who provides him medication for his headaches.  What the Veteran is reporting, according the examiner, as prostrating headaches lasting 14-21 days and sometimes longer would warrant medical attention and/or treatment in a hospital or doctor's office.  Further, these types of headaches would require something much stronger than an anti-biotic to relieve the pain.  

Further, the examiner stated that the meaning of prostrating headaches is an action of lying stretched on the ground; to collapse, weakness, debility, emotional exhaustion.  Lying down in a cool dark place does not constitute debilitating headaches.  The examiner went on to state that according to medical literature, it is not common for front sinus headaches, similar to the ones the Veteran complains of on his previous examinations to cause debilitating headaches.  Therefore, the Veteran's front sinus headaches symptoms do not indicate prostrating attacks.   

The examiner was certain in his conclusion that the Veteran does not have characteristic prostrating headaches.  Additionally, there is no evidence that the Veteran has any findings or symptoms indicating a current diagnosis of migraine headaches.  

After a thorough analysis of the record, the Board finds that the Veteran is not entitled to a higher evaluation.  The evidence shows that the Veteran suffers from two types of headaches, one more often and severely than the other.  First, the Veteran is service connected for chronic sinusitis and one of the symptoms of his sinusitis are headaches that occur with great frequency toward the front of his head, but are not prostrating.  The Veteran also states that he suffers from migraine headaches.  The Veteran is service connected for migraine headaches that are less frequent than his sinus headaches, that he does not seek treatment for or take continuous medication for and are not prostrating.  The Board has reviewed the statements the Veteran made on his VA-9, notice of disagreement and the statements made to the examiners; however, based on the entirety of the evidence a higher initial rating is not warranted because the Veteran's headaches do not reach the degree of severity required for a 30 percent evaluation.  In order to obtain a 30 percent evaluation the Veteran would have to have characteristic prostrating attacks occurring on an average once a month over the last several months.  Now while the Veteran asserts that he does have prostrating headaches that can last up to 21 days twice a month, the examiner clearly explained that the Veteran does not have prostrating headaches and it would be difficult for the Veteran to have this level of symptomology and not be receiving treatment or taking continuous medication for his headaches.  The Veteran has stated that he does not like to take medication for his headaches, but the evidence shows that the Veteran does take Claritin daily and Nasonex for his sinus disability. 

Examining the evidence in light of the rating criteria, an increased evaluation for headaches is not warranted.  In sum, the Veteran contends that the service connected disorder is more severe than a 10 percent rating; however, as a lay person he is only competent to report observable symptoms and not clinical findings which are applied to VA's schedule for Rating Disabilities.  The medical evidence of record simply do not support the Veteran's statements of prostrating headaches or migraine headaches.  In fact, the evidence reflects that the Veteran does not have migraine headaches or prostrating headaches but that he mainly suffers from sinus headaches.  Therefore, the preponderance of the evidence is against the claim for an increased evaluation for migraine headaches.  There are no other Diagnostic Codes, which consider similar symptoms that provide for higher evaluations, so a rating analogy is not appropriate.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.

In the present case, the Veteran's symptoms are most analogous to chronic sinus headaches that on some occasions require him to lie down in a dark room until the attack subsides.  However, the Veteran has stated that the headache is constant when an attack does occur and the pain level increases and decreases throughout the day.  The currently assigned Diagnostic Code considers frequent non-prostrating attacks and the Veteran is actually receiving a higher evaluation that the current severity of his disability.  As the rating criteria adequately contemplates the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.
Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in February 2009, March 2009, and April 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file. All post-service VA and private treatment records and Social Security Administration records identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013). 

The Veteran was provided a VA examination in October 2012, September 2010 for his migraine headaches, which are all adequate for the purposes of determining the current severity of the Veteran's disabilities as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.

As noted above, the instant claim was most recently remanded in December 2013 for additional development, specifically obtaining authorizations for private medical records, a VA addendum opinion, and readjudicating the claim.  The Veteran's file was reevaluated and an addendum was provided in February 2014, which is adequate for the purpose of determining the Veteran's current severity.  The Veteran did not return the authorization and release forms required to obtain additional evidence from any private doctors that treat his headache disability.  As such, the Board has determined that there has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial rating in excess of 10 percent for headaches is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


